Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00255-CR
____________
 
LEO PUENTE ESPINOZA,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No. 729,043
 

 
M E M O R A N D U M   O P I N I O N
Pursuant to a plea bargain, appellant entered a guilty plea
to the offense of aggravated assault in exchange for deferred adjudication of
guilt.  Subsequently, the State moved to
adjudicate guilt. 
After a plea of true, appellant was convicted of the offense
of aggravated assauualt  and sentenced to
confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice on October 21, 2005. No timely motion for new
trial was filed.  Appellant=s notice of appeal was not filed
until March 17, 2006.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).